Citation Nr: 1451317	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from July 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge via Videoconference hearing conducted in November 2013.  The Videoconference hearing transcript is associated with the Veteran's Virtual VA electronic file.  Both the Veteran's Virtual VA and VBMS electronic files were reviewed, in addition to the physical claims files, as part of the preparation of this decision.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the ground in Vietnam, and his naval service was in deep waters, including off Vietnam, and he has not shown actual exposure to herbicides.

2.  Diabetes did not manifest during the Veteran's active military service or within one year thereafter.

3.  The Veteran's lay statements and testimony that the cause of his colitis is unknown is not favorable evidence to substantiate a link between that disorder and the Veteran's service many years ago, or any incident thereof, such as exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met, nor are the criteria met for application of a presumption of service connection for a chronic disease or a presumption of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for colitis, to include as directly due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he was exposed to herbicides as a result of his service on board the USS BRADLEY.  The Veteran further contends that his current colitis and diabetes mellitus are due to exposure to herbicides, or are due to some other incident of his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran does not contend that diabetes mellitus or colitis was manifested during his service, and no diagnosis or complaint of either disorder is noted in the Veteran's service treatment records.  There is no evidence favorable to a claim for service connection for either disorder on the basis of manifestation in service.

Diabetes mellitus, type 2, is defined by VA as a "chronic" disease, for which service connection may be presumed if the chronic disease was manifested within one year after the Veteran's service.  38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Colitis is not defined as a chronic disease for VA purposes.  

The Veteran does not contend that diabetes mellitus was manifested within one year following his service.  The post-service clinical records reflect that colitis was diagnosed in 1987, and diabetes was diagnosed several years later.  The Veteran's diabetes was not manifested with a presumptive period, so service connection on that basis is not authorized.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Veteran contends that diabetes mellitus may be secondary to medications used to treat colitis.  Service connection has not been granted for colitis, so service connection for diabetes mellitus as secondary to or due to colitis is not applicable.  

The Veteran does not contend that colitis or diabetes is due to a disability for which service connection has been granted (hearing loss, tinnitus).  Secondary service connection or service connection as proximate to a service-connected disability is not warranted for diabetes mellitus or colitis.

A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  Service "in" Vietnam includes duty on the landmass of Vietnam or naval service in the "inland waterways," and service in the waters offshore or at other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

If a Veteran is presumed to have been exposed to herbicides, a presumption of service connection for diabetes mellitus is authorized by law.  No presumption is applicable to warrant service connection for colitis on the basis of exposure to herbicides.  Therefore, the Board will determine whether the Veteran may be presumed to have been exposed to herbicides.  If the presumption applies, it is only applicable to the claim of entitlement to service connection for diabetes mellitus.  

VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the presumption of exposure to herbicides based on service in Vietnam.  That interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

In this case, the Veteran himself acknowledges that he did not go ashore from the USS BRADLEY.  The Veteran also agrees that the ship itself did not enter the inland or contiguous waterways of Vietnam.  See November 2013 Videoconference Hearing Transcript (Tr.) at 6-8.  

The Veteran testified that he believes he was exposed to herbicides when the USS BRADLEY came within one to two nautical miles of the coast of Vietnam while dropping off Navy SEAL teams preparing for special missions.  

VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, a list of ships which operated temporarily on Vietnam's inland waterways or docked on the mainland shore, and a list of ships which operated on Vietnam's close coastal waters or for which there is evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed the complete list of ships known to have had contact with the landmass in Vietnam or operated under circumstances which would allow for application of a presumption of exposure to herbicides for crew members.  The USS BRADLEY is not listed among the ships which docked in Vietnam or sent smaller craft ashore, or operated within waters which authorize application of a presumption of exposure to herbicides.  

Accepting as accurate the Veteran's testimony that the USS BRADLEY may have operated as close as one nautical mile from the landmass of Vietnam, the law does not authorize the Board to presume that the Veteran was exposed to herbicides on board the USS BRADLEY.  Thus, the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of exposure to herbicides.  

However, the Board must also consider the Veteran's claims for service connection for diabetes mellitus and colitis on the basis of direct exposure to herbicides and direct incurrence of diabetes or colitis due to some other incident of service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  The absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his diabetes or ulcerative colitis to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has provided no proof that he was actually exposed to any defoliant chemical.  As noted above, proof that the Veteran may have come within one nautical mile from the coast of Vietnam does authorize application of the presumption of service connection based on exposure to herbicides.  The Veteran testified that he had "no proof" that colitis was caused by his exposure to herbicides, but testified that such causation was possible.  Tr. at 9.  Without evidence of actual exposure to herbicides, however, the Veteran cannot substantiate a claim that it is possible that colitis was due to exposure to herbicides during service.  

The Veteran indicated that one basis for his belief that diabetes and ulcerative colitis were due to herbicide exposure or some other incident of service was the fact that he had no family history of either disease, and his providers had not been able to explain why he developed ulcerative colitis or diabetes.  

The Board understands the Veteran's reasoning that, since no specific cause for or family history of diabetes or ulcerative colitis has been identified, some incident of his service many years ago, for a highly limited time, may be the cause of the diseases.  However, VA is only authorized to award service connection if it is at least as likely as not, that is, a 50 percent or more likelihood, that the claimed disorders are due to the Veteran's service.  The Veteran's lay belief that his service might have caused ulcerative colitis and/or diabetes does not make it at least as likely as not that either of the claimed disabilities originated in or as a result of service.  

The Veteran testified that he has "no proof" that either disorder is linked to service, and indicated that no provider has identified an etiology for diabetes or colitis.  Tr. at 8.  The statements by the Veteran are an accurate summary of the evidence.  Lay medical evidence that a disorder was incurred in service or as a result of service may support a claim of service connection if the disorder is one which is readily visible on lay observation.  

In this case, however, neither the features nor symptoms of diabetes or colitis are visible or within the personal knowledge and observations of a lay person until the disease is far advanced.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran does not contend that he was able to identify the etiology or onset of diabetes or colitis before the disorders were identified by his providers.  

The Veteran's lay belief that it is possible that diabetes or colitis resulted from his service, in the absence of other medical opinion, is of too little probative value to establish service connection for diabetes or colitis.  

Simply stated, the Veteran does not have the medical qualification to find his disabilities related to service under these facts. 

VA is not authorized to grant service connection unless the lay proof or medical evidence or opinion establishes that it is at least as likely as not (a 50 percent possibility) that a claimed disability is related to service, unless a presumption of service connection is applicable.  As noted above, the criteria for application of the presumption of exposure to herbicides or a presumption of service connection for diabetes mellitus as manifested within one year following service are not met, and there is no presumption of service connection applicable to colitis.  The evidence is not in equipoise to allow resolution of either claim in the Veteran's favor.  The claims must be denied.  



Duties to notify and assist

A letter sent to the Veteran in April 2011 addressed all notice elements required by law.  The Veteran's testimony at his November 2013 Videoconference hearing before the Board demonstrates that the Veteran understood the criteria for service connection and understood what evidence was required to substantiate his claims.  The Videoconference Hearing Transcript also establishes that the undersigned fully explained the issues and suggested submission of any evidence which might have been overlooked.  38 C.F.R. § 3.103(c)(2).

No additional evidence discussed during the hearing is required to address the claims for service connection which are on appeal, since the Veteran indicated that the only additional evidence that he could identify was evidence about the current severity of diabetes mellitus.  As the Veteran did not indicate that any additional evidence relevant to establish exposure to herbicides, or to establish that he had symptoms of diabetes or ulcerative colitis during service, or evidence linking his service or any incident thereof to a claimed disorder, there is no further duty to assist the Veteran to obtain his current treatment records.

A medical examination will not assist the Veteran to establish that he was exposed to herbicides.  Medical examination is not required to determine whether diabetes or ulcerative colitis were incurred in or are related to some incident of service because there is no medical evidence indicating such a possibility, and there is no  competent lay or medical evidence that ulcerative colitis diagnosed some 10 years after the Veteran's service, or diabetes mellitus diagnosed later, might be related to the Veteran's service, in the absence of applicability of any presumption of service connection.  Medical opinion to determine the etiology of the disorders at issue is not needed, since even the "low" threshold for examination, as set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  VA's duties to the Veteran have been satisfied.  




ORDER

The appeal for service connection for diabetes mellitus is denied.

The appeal for service connection for ulcerative colitis is denied. 



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


